                             IN THE UNITED STATES llISTRICT' COURT
                            FOR THE NC?RTHERN DISTRICT OF IL ,INOIS
                                       EASTERN DIVISION

DNIGMA HOWARD,
                                                                        Case No. 1.9 C 12$l.
                                              Plaintiff.,
vs.                                                                     Judge John. F. Kness

CITY OF CHTCAGQ: 70HN~tIE PIERRE                                        Magistrate Judge Susa~1:~. Cox
SHERRY TRIPP and CHtC~GO~ BOARD ~F
El3IJC'AZ'ION.


                                              IDefendants.

                                 AM.EIVDEll STIPI)LATION `I'O DISMISS

          IT IS HEREBY STIPULATED AND A.GREEI~ by and between the parties hereto, by their

respective attorneys of record, that this matter has..-been settled b}~ the parties and; the Chicago City

Cauz~ciL has approved the Release and Settlement Agreement executed. by the parties, t~zerefore, all claims

rela#ed to this cau~c should be c~ismi.ssed cvi_tl~ prej~idice on Februar}r 1~, 2021, unless a anotio~n is filed by



                                                             Respectfully submitted,
Andrew Stroth                                                CITY OF CHICACrO a Municipal Corporation
Attorne}rs for Plaintiff, Dnigma I~loti~ard
Action Injury I,aw Group                                     Celia. Mez~
191 N. Wackez Drive, Ste. 2300                               Actins~ Coz'~oration Counsel
Chicago, Illinois 6Q606                                      Attorney fnr City of Chicago
(844} $78-~i~29                                              BX:
Attorney Na ~0 ~ ~ ~o i~ l                                   Caroline Fmnezak
F~rN: ~f7 — 2. r ~ ~- 3 3 c~                                 Depwty Corporation Counsel
DATE:       / ~-~ ~. z-      Z,r~ ~. a                       3Q North LaSalle Street, Suite 900
                                                             Chicago,111tnois b0602
                                                             (312) `7~4-7 ]26
                                                             Attorney Nip. 6284817
                                                             DA'r~: December
                                                                     I\      22,2020


                                                            Iris Ch ra
                                                            Assis     Corporation Counsel S~ipervisor
      `                                                     Attorney for Johnnie Pierre and Sherry• Tripp
                                                            3Q N. t,aSalle Street. Suite 900
                                                            Chicago; Illinois 60602
Attarnev No, 6296067
(312)744-96 2
I~ATF: { Z 22 20Zv
